Plaintiff in error, J.P. Williams, was tried for assault and battery upon a complaint charging that he did willfully and unlawfully strike and beat one Laura James with a board. There was a trial by jury, a verdict of guilty, assessing a fine of $25 and a term of 20 days in jail. He has appealed from the judgment entered upon the verdict. *Page 181 
The errors assigned question the sufficiency of the evidence to support the verdict, and that the court erred in the admission and rejection of testimony.
As to the facts, it is sufficient to say that we have examined the evidence and are unable to discover any reason for disturbing the judgment for want of evidence to support it. The following question was propounded to defendant on his cross-examination as a witness in his own behalf:
"Q. Have you ever been convicted of a violation of the liquor laws of the state of Oklahoma? A. In a way I have, and in a way I have not. In one court I have, and I appealed the case, and the appeal has not been decided."
Thereupon defendant moved the court to strike out the testimony of the conviction and instruct the jury not to consider the same, which motion was overruled and exception allowed. We think the court did not err in its ruling.
An examination of the record convinces us that there was no material error committed on the trial.
The judgment is therefore affirmed.
MATSON, P.J., and BESSEY, J., concur.